Citation Nr: 1444699	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin lesions.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  Most recently, in December 2013, the Board denied the issue of service connection for residuals of neck injury and remanded the remaining issue on appeal for further development.

As a final preliminary matter, the Board observes that in March 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Veterans of Foreign Wars (VFW) as his representative.  Subsequently, in November 2012, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney.  However, since November 2012, VFW has represented the Veteran with respsect to the claim on appeal.  Conseqeuently, in August 2014, the Board sent a letter to the Veteran explaining the above and seeking clarification as to his current representative.  In September 2014, the Veteran's private attorney responded to the Board's letter to confirm that he is the Veteran's sole representative.  Accordingly, the Board recognizes the private attorney as the Veteran's representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents in Virtual VA reveals that-with the exception of the August 2014 Board letter to the Veteran concerning his representation-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

Medical evidence shows that the Veteran's has skin lesions-specifically, seborrheic keratosis, sebaceous hyperplasia, cherry angiomas, and xerosis-which had their onset during active service.


CONCLUSION OF LAW

The criteria for service connection for skin lesions-specifically, seborrheic keratosis, sebaceous hyperplasia, cherry angiomas, and xerosis-have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for skin lesions is completely favorable, no further action is required with respect to this claim to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for skin lesions.  Specifically, he maintains that he had a persistent and recurring rash on both his hands and arms while he was in Vietnam and since Vietnam.  See September 2008 Veteran's Written Statement.  .  The Veteran surmises that such skin lesions may have been due to in-service exposure to Agent Orange in Vietnam.  Id.

In January 2013, the Veteran underwent VA examination.  During the examination, the Veteran reported that he noticed rashes during his service in Vietnam, which resolved.  However, since service, he noticed several new skin growths on his trunk, extremities, and face.  The Veteran further disclosed that he had several skin lesions removed about 20 years ago which were found to be benign.  Upon examination, the examiner noted multiple flesh-colored papules and two verrucous brown plaques on the Veteran's head and neck; multiple light to dark brown verrucous plaques and several scattered bright red papules over his chest, abdomen, upper arms, and back; and diffuse xerosis over his left forearm.  The examiner diagnosed the Veteran with seborrheic keratosis and congenital nevus, noting that dermatitis affected 5 to 20 percent of his totally body area but less than 5 percent of any exposed areas.  Notably, the examiner concluded that the Veteran's current skin disorders did not first manifest as genital lesions (such lesions are noted in the Veteran's service treatment records) in service with a continuity of symptoms and were not caused or aggravated by exposure to herbicides in service.  In short, the examiner determined that the Veteran's skin conditions are not in the genital area and not presumptive to Agent Orange exposure. 

In an addendum to the January 2013 VA examination, the examiner enumerated the Veteran's skin diagnoses as seborrheic keratosis, sebaceous hyperplasia, cherry angiomas, xerosis, and congenital nevus (left forearm).  The examiner stated that all listed diagnoses were benign skin lesions or growths that required no further treatment.  Additionally, the examiner concluded that it is more likely than not that the onset of the Veteran's listed diagnoses occurred during active service.

The January 2013 VA examination and addendum show that the examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the examiner provided an etiological opinion with adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds the January 2013 VA examination and addendum, the only evidence of nexus of record, to be highly probative.

As the above evidence persuasively demonstrates, the Veteran has skin lesions which more likely than not had their onset during his active military service.  Accordingly, service connection is merited for skin lesions, including seborrheic keratosis, sebaceous hyperplasia, cherry angiomas, and xerosis.  However, service connection for congenital nevus cannot be granted, as service connection is prohibited for congenital disabilities.  See 38 C.F.R. § 4.9 (2011). 

Thus, the Board finds that service connection for skin lesions, to include seborrheic keratosis, sebaceous hyperplasia, cherry angiomas, and xerosis, is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for skin lesions, to include seborrheic keratosis, sebaceous hyperplasia, cherry angiomas, and xerosis, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


